                                                Case 3:18-cv-01865-RS Document 106 Filed 12/10/18 Page 1 of 1




  UNITED STATES DISTRICT COURT                                                                                                       TRANSCRIPT ORDER                                                                                                  COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                 Please use one form per court reporter.                                                                                                                  DUE DATE:
                 CANO 435                                                                          a/A counsel please use Form CJA24
             (CANO Rev. 08/2018)                                                                     Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                                2a. CONTACT PHONE NUMBER                                                                                                   3. CONTACT EMAIL ADDRESS
Eric Xie                                                                         (202) 662-6718                                                                                                              exie@cov.com
1b. ATIORNEY NAME (if different)                                                 2b. ATIORNEY PHONE NUMBER                                                                                                  3. ATIORNEY EMAIL ADDRESS
Shankar Duraiswamy                                                               (202) 662-5273                                                                                                              sduraiswamy@cov.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                                            5. CASE NAME                                                                                                         6. CASE NUMBER
850 1oth Street NW,
Washington, DC 20001                                                                                                                    State of California v. Ross et al                                                                                   3: 18-cv-O 1865

                                                                                                                                     8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+                           0 FTR                                       0 APPEAL                          0 CRIMINAL                   0 In form a pauperis (NOTE: Court order for transcripts must be attached)
Belle Ball                                                                                                                           0 NON-APPEAL                      ~ CIVIL                      CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:
                                                                                            •••• •   ,..,.,,   ..__ ••••••-••••-••   ••••••••-••••••
                                                                                                                                                                           ······-······
                                                                                           b.         SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                                                                               c.    DELIVERY TYPE (Choose one per line)
                                                                                                      with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE
                     (initials)
                                      TYPE
                                   (e.g. CMG)
                                                              PORTION
                                                 If requesting less than full hearing,
                                                specify portion (e.g. witness or time)
                                                                                              PDF
                                                                                            (email)
                                                                                                                     I     TEXT/ASCII
                                                                                                                             (email)
                                                                                                                                                       I     PAPER     I
                                                                                                                                                                       CONDENSED
                                                                                                                                                                         (email)
                                                                                                                                                                                           I
                                                                                                                                                                                           ECF ACCESS
                                                                                                                                                                                               (web)
                                                                                                                                                                                                          ORDINARY
                                                                                                                                                                                                          (30-day)
                                                                                                                                                                                                                     I   14-Day   I
                                                                                                                                                                                                                                  EXPEDITED
                                                                                                                                                                                                                                   (7-day)
                                                                                                                                                                                                                                              l   3-DAY     DAILY
                                                                                                                                                                                                                                                          (Next day)
                                                                                                                                                                                                                                                                       I   HOURLY
                                                                                                                                                                                                                                                                            (2 hrs)
                                                                                                                                                                                                                                                                                      I   REALTIME



12/07/2018            RS

                                                                                                0
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                                                   0
                                                                                                                                                                   0
                                                                                                                                                                                    0
                                                                                                                                                                                    0
                                                                                                                                                                                                0
                                                                                                                                                                                                0
                                                                                                                                                                                                            0
                                                                                                                                                                                                            0
                                                                                                                                                                                                                          0
                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                  •0
                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                            0
                                                                                                0                                    0                             0                0          0            0             0           0           0          0               0              0
                                                                                                0                                    0                             0                0          0            0             0           0           0          0               0              0
                                                                                                0                                    0                             0                0          0            0             0           0           0          0               0              0
                                                                                                0                                    0                             0                0          0            0             0           0           0          0               0              0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                                                                                  12. DATE




                                   ~~- ~                                                                                                                               -
11. SIGNATURE
                                                                                                                                                                                                                                      12/10/2018
                                                                                                                                                           .....
                                       -
